IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-16-00209-CR

TAHISHA LATHERIA LOCKETT,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                       From the County Court at Law No 2
                              Brazos County, Texas
                       Trial Court No. 14-03696-CRM-CCL2


                                        ORDER

       The reporter’s record in this appeal was filed on December 23, 2016. State’s Exhibit

2, the in-car video, and State’s Exhibit 3, the blood draw video, were not included in the

reporter’s record.

       Accordingly, the reporter is ordered to obtain State’s Exhibits 2 and 3 from the trial

court clerk, prepare copies of the exhibits, and file the copies of the exhibits with this

Court as a supplemental reporter’s record within 14 days from the date of this Order. See
TEX. R. APP. 34.6(d); (g)(1). If for any reason the exhibits cannot be copied, the reporter is

ordered to contact the Clerk of this Court within 7 days from the date of this Order.


                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed June 7, 2017




Lockett v. State                                                                        Page 2